Case 2:19-cv-00933-WFK-RER Document 17 Filed 04/24/19 Page 1 of 2 PageID #: 130


                                      Atlanta            Chicago      Melville         Philadelphia   San Francisco
                                      Boca Raton         Manhattan    Nashville        San Diego      Washington, DC

 Samuel H. Rudman
 SRudman@rgrdlaw.com


                                                   April 24, 2019
                                                                                                          VIA ECF

 The Honorable Ramon E. Reyes, Jr.
 U.S. District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

           Re:     Robbins Geller Rudman & Dowd LLP v. United States
                   Securities and Exchange Commission, No. 2:19-cv-00933-WFK-RER

 Dear Magistrate Judge Reyes:
        On behalf of plaintiff Robbins Geller Rudman & Dowd LLP (“Plaintiff”), we write to
 apprise the Court of a disagreement between Plaintiff and defendant United Stated Securities
 Exchange Commission (“Defendant”) regarding whether a trial date should be set in this litigation,
 a matter that is not reflected in Defendant’s letter dated April 24, 2019. ECF No. 16. 1
        Plaintiff has an urgent need for the production of the documents requested in the FOIA
 request. Plaintiff seeks a trial date to ensure that this action proceeds quickly in the event the Court
 denies Defendant’s anticipated motion for summary judgment.
         In furtherance of the need for a speedy trial, Defendant should not be permitted to file
 consecutive summary judgment motions in the event its first motion is unsuccessful. As Plaintiff
 stated during the initial conference before Your Honor on April 17, 2019, Defendant’s summary
 judgment motion should be dispositive of all exemptions Defendant seeks to raise with respect to
 Plaintiff’s FOIA request. Specifically, Defendant should be limited to Exemption 7A because
 Defendant’s Answer, and its letter denying Plaintiff’s FOIA appeal, fail to specify any other
 exemptions. See ECF No. 1 (Complaint) at ¶33; ECF No. 9 (Answer) at ¶33, pg. 6 (listing only two
 affirmative defenses and only one (Exemption 7A) based on a FOIA exemption). Defendant’s
 consistent position in this litigation of Exemption 7A as the only applicable exemption amounts to a
 waiver of any other FOIA exemptions. See F.R.C.P. 8(c)(1) (“[f]ailure to plead an affirmative
 defense in the answer results in the waiver of that defense and its exclusion from the case.”). 2


 1
     Plaintiff advised Defendant earlier today that this letter was forthcoming.
 2
   Even where courts have allowed defendants to revive waived defenses, it must happen “at the
 summary judgment stage” and not cause “undue prejudice to the plaintiff[.]” Rose v. AmSouth
 Bank, 391 F.3d 63, 65 (2d Cir. 2004). Here, revival of the waived defenses constitutes an
 extraordinary undue prejudice to Plaintiff given Plaintiff’s need for the records as quickly as
 possible. And even if that prejudice did not exist, Defendant is still obligated to revive its defenses
 at the summary judgment stage, meaning it must be included in their motion due on June 21, 2019.


58 South Service Road   Suite 200   Melville, NY 11747     Tel 631 367 7100       Fax 631 367 1173    www.rgrdlaw.com
Case 2:19-cv-00933-WFK-RER Document 17 Filed 04/24/19 Page 2 of 2 PageID #: 131




 The Honorable Ramon E. Reyes, Jr.
 April 24, 2019
 Page 2


        Nonetheless, Defendant indicated at the initial conference that it would be entitled to make a
 second summary judgment motion, relying on other FOIA exemptions, if their Exemption 7A
 summary judgment motion is denied. Defendant maintains this position even though Plaintiff
 represented at the hearing that it does not seek records reflecting Defendant’s internal or inter-
 agency practices or communications (Exemptions 2 and 5), confidential financial information
 (Exemption 4),3 or personal information (Exemption 6), 4 so it is unclear what FOIA exemptions
 other than Exemption 7A could even serve as the subject of an additional summary judgment
 motion. Thus, Defendant’s contention at the hearing that it would take two years to review
 approximately 400,000 documents in order to discern which exemptions apply rings hollow and
 should not preclude setting a trial date.
        FOIA “is to be construed broadly to provide information to the public in accordance with its
 purposes” (Grand Cent. P’ship., Inc. v. Cuomo, 166 F.3d 473, 478 (2d Cir. 1999)), a purpose that
 will be frustrated by seriatim summary judgment motions in an effort to indefinitely delay
 producing records responsive to Plaintiff’s request. Accordingly, Plaintiff respectfully requests that
 the Court schedule a trial in this litigation for October or November 2019, several months after
 Defendant’s summary judgment motion will be fully briefed. See ECF No. 16.
        We appreciate the Court’s attention to this matter and are available at its convenience to
 address any questions or concerns.

                                               Respectfully submitted,

                                               /s/ Samuel H. Rudman

                                               Samuel H. Rudman

 cc:    All Counsel of Record




 3
   Though financial information from Hertz Global Holdings, Inc. (“Hertz”) will likely be contained
 in the records that Plaintiff seeks, Exemption 4 should not preclude producing any records because
 Plaintiff is requesting records relating to financial information that was publicly revealed in Hertz’s
 July 2015 restatement, meaning it is not private or confidential.
 4
   Exemptions 1 (classified information), 3 (documents exempted from disclosure by statute), 8
 (reports prepared by regulators of financial institutions), 9 (geological data) and the subparts of 7
 other than 7A do not plausibly apply.
